PER CURIAM.
The trial court vacated a summary judgment entered against the appellee Kessler on grounds that it was following our mandate in Weinkle v. Hotel & Restaurant Employees & Bartenders Int’l Union, 545 So.2d 386 (Fla. 3d DCA 1989). Kessler, however, was not a beneficiary of our mandate, which reversed the judgment against Weinkle, because his appeal was dismissed for failure to comply with court rules. Kessler’s failure to perfect an appeal left standing the summary judgment against him. See McArthur Dairy, Inc. v. Original Kielbs, Inc., 481 So.2d 535 (Fla. 3d DCA 1986) (erroneous award of punitive damages against employee will not be disturbed on appeal where only employer appealed).
The order vacating the summary judgment against Kessler is reversed.